Citation Nr: 0942810	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-21 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left knee injury (claimed as left leg pain).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depressive disorder (claimed 
as depression).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to 
September 1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied the Veteran's claims for 
service connection for left knee pain and a depressive 
disorder.

In the October 2006 rating decision, the RO also denied, 
inter alia, the claims for service connection for hip pain 
and lower back pain which had been filed by the Veteran.  
When the Veteran later filed his substantive appeal (VA Form 
9) in regards to his left knee pain and depressive disorder, 
he also indicated that he disagreed with the October 2006 
rating decision with regards to his hip pain and lower back 
pain.  The RO has treated this as an NOD in regards to those 
two claims, and issued the Veteran a statement of the case 
(SOC) in November 2008 for the hip and lower back pain 
claims.  However, the Veteran did not perfect an appeal of 
those additional claims by filing a substantive appeal (e.g., 
VA Form 9 or equivalent statement) in response to the 
November 2008 SOC.  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2009).  Therefore, those claims are not 
before the Board.

As support for his claim, the Veteran testified at a Decision 
Review officer (DRO) hearing at the RO in October 2008, a 
copy of the transcript has been associated with the record.

In his June 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
Such a hearing was originally scheduled for May 2009.  The RO 
attempted to notify the Veteran of the scheduled hearing in a 
letter dated in April 2009.  This letter was returned to the 
RO by the U.S. Postal Service with a note indicating that the 
Veteran changed his address to forward to: 3091 Skyline Dr., 
Crestview, FL 32539-8175.  Therefore, the hearing was 
postponed and rescheduled.  A later hearing was scheduled for 
July 2009, and the RO attempted to notify the Veteran of this 
later hearing in a letter dated in June 2009.  The hearing 
notice letter was returned by the Postal Service and marked 
"attempted, not known," by the Postal Service, and with a 
note written on the envelope stating "no longer @ this 
address," presumably by the recipient.  As such the RO has 
attempted to contact the Veteran but has been unable to reach 
him by mail at his address of record, and the Veteran had not 
contacted the VA to provide a current address.  In Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), the United States Court 
of Appeals for Veterans Claims (Court) held that: "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  As such, the Veteran failed 
to report at his scheduled time and thus far has not offered 
an explanation for his absence, nor has he attempted to keep 
the VA apprised of his whereabouts.  Furthermore, neither the 
Veteran nor his representative have requested a rescheduled 
hearing.  Accordingly, the Board will adjudicate the 
Veteran's appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of any 
residuals of a left knee injury.

2.  The Veteran has a current diagnosis of depression.

3.  There is no competent evidence that relates the Veteran's 
current depression to his period of active service.




CONCLUSIONS OF LAW

1.  The residuals of a left knee injury were not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  An acquired psychiatric disorder, to include depression 
was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letter from the agency of original jurisdiction (AOJ) to the 
Veteran dated in August 2006.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the August 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the October 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), service personnel records (SPRs), 
and VA medical treatment records.  The Veteran has submitted 
personal statements, and hearing testimony.  The Veteran has 
not provided authorization for the VA to obtain any 
additional private medical records, nor has he indicated that 
such records exist.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  Under 
McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a 
disability compensation (service connection) claim, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  There is neither medical evidence demonstrating 
that any current disorder on appeal is linked to service, nor 
credible evidence of continuity of symptomatology of any of 
the disorders on appeal during or since service, as related 
below.  As service and post-service medical records provide 
no basis to grant the claims, and in fact provide evidence 
against the claims, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown that the 
veteran developed a disability resulting from an injury 
sustained or disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for the Residuals of a Left 
Knee Injury

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran originally claimed service 
connection for his leg.  See the Veteran's claim of July 
2006.  The Veteran later clarified his claim for a torn 
anterior cruciate ligament (ACL) in his October 2006 NOD.  
The Veteran has indicated that he currently experiences pain 
in his knee which he injured twice in May 1971: first, during 
a basketball game; and second, shortly thereafter "while 
walking his post."  The Veteran has indicated that he 
experienced a torn ACL in due to these incidents.  See the 
Veteran's October 2006 NOD, February 2007 statement, and DRO 
hearing transcript pg. 3.  These injuries are confirmed by 
the Veteran's STRs which show treatment for his knee in May 
and June 1971.  The STRs note that he did fall during a 
basketball game and suffered an abrasion of his left knee; 
and that, while walking his post, the Veteran tripped over a 
dirt pile and pulled a muscle (classified as a strain during 
treatment).  His left knee was later rechecked in November 
1971 and found to be asymptomatic.  Finally, the Veteran's 
discharge examination of August 1973 did not note any current 
knee problems, and the Veteran denied any "'trick' or locked 
knee" in his report of medical history.

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The Veteran has stated that he has experienced a history of 
pain in his left knee since service.  See the Veteran's 
February 2007 statement, and June 2007 VA Form 9.  The 
Veteran has also indicated that he experiences a "snap, 
crackle, and pop" when he wakes up in the morning.  See the 
DRO hearing pg. 6.  A VA medical treatment record of June 
2006 noted the Veteran's complaint of a history of knee pain, 
but indicated that the Veteran's knee appeared symmetrical, 
had full range of motion, and was negative for joint laxity, 
crepitus, fluid, or prepatellar tenderness.  The examiner 
prescribed medication for "hip/joint pain."  Another VA 
medical treatment record from July 2008 documented a 
complaint of left knee pain.  As such, there is no medical 
record indicating a diagnosis of any current left knee 
disorder.  Pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  In this case, the Veteran's substantial 
record fails to indicate that the Veteran experiences any 
current condition identified as a left knee disorder.  
Therefore, without competent evidence of a current disorder, 
service connection cannot be granted.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements.  See Shedden, at 1167.  Nor is there 
any basis to analyze the Veteran chronic symptoms or 
continuity of symptomatology without a current illness.  
38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for a left knee disorder with no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for an Acquired Psychiatric 
Disorder, to include a Depressive Disorder

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In this case, the Veteran has been diagnosed with an 
adjustment disorder with depression, depression (not 
otherwise specified), personality disorder (not otherwise 
specified), panic/anxiety attacks, and depression 
(situational).  See the VA medical treatment records from 
December 2005, February 2006, January 2007, April 2008, and 
May 2008.  As such, the Veteran's claim will be treated for 
one regarding the currently diagnosed disorders.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a 
claimant makes a psychiatric disorder claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  As the Veteran and the 
AOJ have identified his claim as a claim for depression, and 
the VA medical treatment records identify the Veteran as 
experiencing some form of depression, the Board will refer to 
the Veteran's claim as a general claim for depression, using 
the term depression inclusively to encompass the various 
diagnoses which have been provided in the VA medical 
treatment records.

The second requirement is evidence of incurrence or 
aggravation of the disorder while in service.  See 38 C.F.R. 
§ 3.303, Shedden, 381 F.3d at 1167.  The Veteran has provided 
statements regarding a number of in-service incidents, and 
also events which happened prior to and after service, which 
he believes may be connected to his current depression.  He 
has claimed that his depression has been the result of his 
service in the Philippines, participation in TDY missions, as 
well as due to harassment by "senior officers in the 
nation[']s, capitol," and the death of his "childhood 
sweetheart" due to a car accident during service.  See the 
Veteran's statement of February 2007, and the DRO hearing 
transcript pg. 14, respectively.  The Veteran has also 
indicated that his depression began when he was a teenager, 
when his father was on the Draft Board and the Veteran had 
not been selected to go to Vietnam.  See the DRO hearing 
transcript pg. 11.  Further, the Veteran has indicated that 
his depression was aggravated due to a divorce with his ex-
wife due to her cheating on him and not allowing him to see 
his children, the death of his parents, and difficulty in 
finding a job.  See the VA medical treatment record dated in 
June 2007.

The Veteran has indicated that he was not treated for 
depression during service, but that he visited a chaplain, 
and also that several flight chiefs indicated that he "had 
depression, manic depressive tendencies."  See the DRO 
hearing transcript pges. 11-12.  The Board notes that the 
Veteran was provided a psychiatric review twice during his 
service, first in December 1971 and later in April 1973, both 
of which noted that the Veteran did not have any history of 
documented psychiatric problems.  However, in his August 1973 
discharge examination the Veteran was noted as having a 
history of nervous trouble associated with military life.  In 
addition, he denied any "depression or excessive worry," 
but did indicate that he had experienced "nervous trouble of 
any sort" in his August 1973 report of medical history.  As 
such, despite the two records indicating some nervous trouble 
during service, the Board concludes that there is 
insufficient evidence to corroborate the Veteran's accounts 
of an in-service incurring individual incident, specifically 
or generally, which could be considered to have caused or 
aggravated the Veteran's depression.  There are no records of 
treatment for depression or any other psychiatric disorder, 
nor is there any evidence to corroborate an in-service event, 
such as the death of the Veteran's childhood sweetheart, 
which could be connected to the Veteran's currently diagnosed 
psychiatric disorders.  Therefore, without any corroborating 
evidence of an incurring in-service incident, service 
connection cannot be granted.

However, even if there were evidence of a depression in 
service, the third requirement for any service connection 
claim is the existence of a causal connection (nexus) between 
the in-service event and the Veteran's current disability.  
Shedden v. Principi, 381 F.3d at 1167.  In the present case, 
there is no competent medical evidence or opinion in the 
record that relates the Veteran's current psychiatric 
disorder to his active service.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  The Veteran and his representative 
have indicated their belief that the Veteran's nervousness 
while on active duty and the death of his girlfriend have led 
to his current depression.  See the Informal Brief Of 
Appellant In Appealed Case (Brief).  There is no evidence 
presented that the Veteran or his representative have the 
requisite training or experience necessary to render them 
competent to make such a statement.  See Layno, supra, at 
469; see also 38 C.F.R. § 3.159(a)(1).  Therefore the Board 
concludes that these statements are not competent evidence of 
a connection between the Veteran's depression and his 
service.  Absent competent evidence of a connection between 
the Veteran's service and his current depression, service 
connection is not warranted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated a number of times that his 
depression began during his military service and has 
continued to the present.  See the Veteran's statement dated 
in February 2007, DRO hearing transcript pg. 14, and October 
2009 Brief.  The Veteran is competent to report depression, 
or its symptoms, in service and continuing after service.  
See Layno, 6 Vet. App. at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  However, the Veteran's medical record is 
negative for any complaints or records of depression until 
December 2005, many years after his service.  In addition, 
the Veteran's separation examination does not contain any 
indication of depression or a psychiatric disorder, nor do 
any of the Veteran's STRs contain evidence of depression.  
The Board notes also that the Veteran has provided 
inconsistent statements in this regard, indicating also that 
his depression began prior to his military service and also 
after his military service.  See the DRO hearing transcript 
pges. 10-11, and the VA medical treatment record dated in 
June 2007, respectively.  Finally, the Veteran has 
acknowledged that he has not sought treatment for his 
depression until 2005, at about the same time that he 
requested that his depression be service-connected.  See the 
DRO transcript pg. 13.

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for over 30 years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  With all of the evidence 
presented by the record taken into account, the Board 
concludes that the record does not establish the required 
continuity of symptomatology necessary to establish service 
connection for depression.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for depression, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for residuals of a left knee injury is 
denied.

Service connection for an acquired psychiatric disorder, to 
include depression is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


